      Case 4:19-cv-00434-RH-CAS Document 9 Filed 10/31/19 Page 1 of 4



                                                                    Page 1 of 4

          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


BARBARA STONE,
HELEN STONE,
PATTY REID,
LANDON REID,
LESA MARTINO, and
ROLAND THOMAS MARTINO,

      Plaintiffs,

vs.                                          Case No. 4:19cv434-RH-CAS

RONALD DESANTIS, et al.,

     Defendants.
_________________________/


                    REPORT AND RECOMMENDATION

      This case was initiated on September 5, 2019, with the filing of a

“verified emergency complaint and petition for injunction.” ECF No. 1. The

complaint requested oral argument, id. at 2, and had exhibits attached

which Plaintiffs intended to be supplemental complaints. ECF No. 1-2.

Those supplements presented additional facts and raised additional claims

specific to some of the Plaintiffs. Id.
      Case 4:19-cv-00434-RH-CAS Document 9 Filed 10/31/19 Page 2 of 4



                                                                        Page 2 of 4

      In bringing this case, Plaintiffs asserted that “[t]his case is

unquestionably the single-most urgent and important matter of the Century

in the United States” and they “seek the immediate return of our loved ones

who are held as hostages with their assets already in the possession of

their captors.” ECF No. 1 at 1. Notwithstanding, Plaintiffs have failed to

comply with two Orders of this Court, ECF Nos. 6 and 8, and they have

abandoned this litigation.

      First, although six named Plaintiffs attempted to litigate this case,

only two of them submitted in forma pauperis motions. ECF Nos. 3-4.

Both motions submitted were incomplete, but the motion filed by Plaintiff

Lesa Martino indicated she had a pending bankruptcy case. If that were

so, Plaintiff was directed to consider whether the filing of this case violates

the automatic stay provision of 11 U.S.C. § 362(a). ECF No. 6. Moreover,

the September 9, 2019, Order advised that when multiple Plaintiffs join

together for purposes of pursuing one case, then all Plaintiffs must

demonstrate their inability to pay the $400.00 filing fee. Id. Plaintiffs were

required to demonstrate their entitlement to in forma pauperis status by

October 10, 2019. ECF No. 6.



Case No. 4:19cv434-RH-CAS
      Case 4:19-cv-00434-RH-CAS Document 9 Filed 10/31/19 Page 3 of 4



                                                                         Page 3 of 4

      Additionally, Plaintiffs were required to submit an amended complaint

which complied with the instructions provided. ECF No. 6. Again, the

parties had until October 10, 2019, to comply. ECF Nos. 6, 8. Because

they have not done so, this case should now be dismissed for failure to

prosecute.

      The Supreme Court has held that “[t]he authority of a court to dismiss

sua sponte for lack of prosecution has generally been considered an

‘inherent power,’ governed not by rule or statute but by the control

necessarily vested in courts to manage their own affairs.” Link v. Wabash

R.R. Co., 370 U.S. 626, 630, 82 S. Ct. 1386, 1389, 8 L. Ed. 2d 734 (1962)

(quoted in Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337

(11th Cir. 2005)); see also N.D. Fla. Loc. R. 41.1. A “court may dismiss a

claim if the plaintiff fails to prosecute it or comply with a court order.”

Equity Lifestyle Properties, Inc. v. Fla. Mowing And Landscape Serv., Inc.,

556 F.3d 1232, 1240 (11th Cir. 2009). Because Plaintiffs have failed to

prosecute this case, dismissal is now appropriate.




Case No. 4:19cv434-RH-CAS
      Case 4:19-cv-00434-RH-CAS Document 9 Filed 10/31/19 Page 4 of 4



                                                                  Page 4 of 4

RECOMMENDATION

      It is respectfully RECOMMENDED that this case be DISMISSED for

failure to prosecute and failure to comply with a Court Order.

      IN CHAMBERS at Tallahassee, Florida, on October 31, 2019.



                                   S/   Charles A. Stampelos
                                   CHARLES A. STAMPELOS
                                   UNITED STATES MAGISTRATE JUDGE




                            NOTICE TO THE PARTIES

      Within fourteen (14) days after being served with a copy of this
Report and Recommendation, a party may serve and file specific written
objections to these proposed findings and recommendations. Fed. R.
Civ. P. 72(b)(2). A copy of the objections shall be served upon all other
parties. A party may respond to another party’s objections within
fourteen (14) days after being served with a copy thereof. Fed. R. Civ.
P. 72(b)(2). Any different deadline that may appear on the electronic
docket is for the Court’s internal use only and does not control. If a
party fails to object to the Magistrate Judge’s findings or
recommendations as to any particular claim or issue contained in this
Report and Recommendation, that party waives the right to challenge on
appeal the District Court’s order based on the unobjected-to factual and
legal conclusions. See 11th Cir. Rule 3-1; 28 U.S.C. § 636.




Case No. 4:19cv434-RH-CAS
